In an action for a divorce and ancillary relief, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Loughlin, J.), dated December 3, 2001, which, after a nonjury trial, dismissed the complaint.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the plaintiffs contentions, the Supreme Court properly denied her a divorce on the ground of cruel and inhuman treatment (see Domestic Relations Law § 170 [1]). Where, as here, the marriage is one of long duration, the courts require a high degree of proof of cruel and inhuman treatment and “the conduct which a plaintiff alleges as the basis for a cause of action must be viewed in the context of the entire marriage, including its duration” (Brady v Brady, 64 NY2d 339, 345; see Arunas v Arunas, 227 AD2d 424).
The Supreme Court enjoys broad discretion in determining whether to grant a divorce based on the ground of cruel and inhuman treatment (see Brady v Brady, supra at 345; Levy v Levy, 289 AD2d 379; French v French, 262 AD2d 280). Here, the court providently dismissed the complaint. The plaintiff failed to prove misconduct on the part of the defendant sufficiently serious or of such character as to seriously affect or impair her mental or physical health (see Wilson v Wilson, 244 AD2d 646). Santucci, J.P., O’Brien, McGinity and Townes, JJ., concur.